                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

ERNEST BOB SHUEMAKE, #2231044                   §

VS.                                             §                CIVIL ACTION NO. 6:18cv349

BOTIE HILLHOUSE, ET AL.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Ernest Shuemake, an inmate currently confined at the Byrd Unit within the Texas

Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the above

styled and numbered civil rights lawsuit. Shuemake is complaining about alleged constitutional

violations occurring at the Henderson County Jail. The complaint was referred to the United States

Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

recommendations for the disposition of the case.

       On July 16, 2019, Judge Mitchell issued a Report, (Dkt. #34), recommending that

Defendants’ motion to dismiss, (Dkt. #28), be granted and that Plaintiff’s claims against the

Henderson County Sheriff’s Department be dismissed, with prejudice. Judge Mitchell

recommended that Plaintiff’s remaining claims against the other Defendants proceed. A copy of

this Report was sent to both parties; return receipt requested. The docket reflects that Plaintiff

received a copy of the Report on July 31, 2019, (Dkt. #35). However, to date, no objections to the

Report have been filed.

       Because no objections to Judge Mitchell’s Report have been filed, Plaintiff is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

                                                1
findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #34), is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Defendants’ motion to dismiss, (Dkt. #28), is GRANTED. Plaintiff’s

claims against the Henderson County Sheriff’s Department are DISMISSED, with prejudice.

Plaintiff’s claims against the remaining Defendants will proceed before the Court.


       SIGNED this the 22 day of August, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
